IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
In the Matter of the Marriage of             )     No. 77065-9-I
                                             )
COURTNEY MOORE,                              )
                        Respondent,
                                             )
       and
                                             )     UNPUBLISHED OPINION
THOMAS MOORE,                                )
                                             )     FILED: March 4, 2019
                        Appellant.


       VERELLEN,   J.   —   In the dissolution of Thomas and Courtney Moore’s1

marriage, the trial court entered a parenting plan that restricted Thomas’s decision

making based on a finding of domestic violence. Thomas appeals the parenting

plan, arguing that the trial court erred by limiting his decision making and ordering

a residential schedule in which the child resides primarily with Courtney. But our

review is precluded by various procedural deficiencies, including Thomas’s failure

to provide an adequate record on appeal. In addition, he disregards our standard

of review, arguing that the trial court should have deferred to his evidence. Even if

we could ignore these critical deficiencies, his underlying premise that the court


       1 We use the first names of the parties for ease of reference. We refer to
their son as ‘T.J.”
No. 77065-9-1/2


premise that the court could not restrict his decision making or favor Courtney with

greater residential placement fails under the abuse of discretion standard of

review. We affirm.

                                          FACTS

       Courtney Moore and Thomas Moore married in 2005. They had two

children, Maria and T.J. Maria was diagnosed with leukemia in September, 2014,

and was hospitalized on and off over the next year. In July 2015, Courtney filed a

petition for dissolution. Before her petition, the parents spent a roughly even

amount of time at the hospital with Maria. After, Courtney spent less time there,

finding that Thomas created a hostile, uncomfortable environment. In order to

spend more time with Maria, Courtney obtained a protection order restraining

Thomas from visiting Maria for a two-and-a-half hour period each day. Ten days

later, the parties agreed to terminate the protection order. Tragically, Maria

passed away in November, 2015.

      With her petition for dissolution, Courtney proposed a residential schedule

in which Thomas had visits every other weekend. Thomas proposed a residential

schedule in which Courtney had visits every other Saturday, and every Tuesday

and Thursday evening. Pending the outcome of the proceedings, the parents split

residential time, with four nights each week with Thomas and three nights each

week with Courtney.

      The parties presented evidence in a trial lasting at least six days.




                                          2
No. 77065-9-1/3


Courtney described domestic abuse during the marriage. She testified that “he

spit on me,” “he flipped the mattress over that I was laying on,” and he was

“punching doors and punching walls.”2 Once, in 2008, “he [was] trying to keep the

keys from me and not allowing me to leave the house, and when I tried to get the

keys back, he went for the door and we both [went] down the stairs.”3

       The appointed guardian ad litem (GAL) also testified that “[t]here are

behaviors that I believe Mr. Moore engaged in such as         .   .   .   punching in doors and

pulling down curtains and things[,] property damage   .   .   .   that cause      .   .   .   the fear of

bodily harm or injury.”4 The GAL was concerned “that the father’s attitude and

actions regarding the mother impact the child and interfere with him having a

positive concept of his mother, and therefore having a positive, healthy

relationship with his mother.”5

       Regarding these domestic violence incidents, Thomas testified that “there

was never any tumble down the stairs.”6 Rather, “I started to go down the stairs to

leave, and she jumped on my back, dug her nails in me and was screaming in my

ears.”7 With respect to an incident where the police were called because Thomas

aHegedly kicked in the door to the garage, Thomas testified that Courtney locked


      2   Report of Proceedings (RP) (Feb. 2, 2017) at 230, 235.
        Id. at 238-39.
      ~ RP (Jan. 31. 2017) at 37.
      5 Id. at 104.
      6 RP (Feb. 3,2017) at 260.

      ~ Id.




                                          3
No. 77065-9-1/4


him out of the house with the children in the car, so he “kind of pushed and the

door opened. I went in and got the things that I wanted to get.”8

       The trial court entered a final divorce order, parenting plan, and child

support order in June 2017. The parenting plan found a domestic violence

limitation as to Thomas and substance abuse limitations as to both Thomas and

Courtney. But because of the unique circumstances related to Maria’s passing,

the court did not limit Thomas’s time with T.J. Instead, the parenting plan provides

that T.J. primarily lives with Courtney except for every other weekend and every

other Wednesday with Thomas. The court assigned sole decision making

authority to Courtney.

       The trial court found that in spite of a substance abuse finding, “[nb

evidence was presented that.       .   .   between 2008 to present there is a correlation

between the mother’s parenting and either her mental health or substance use.”9

Thus, the trial court declined to limit Courtney’s residential time.

       With respect to Thomas’s domestic violence, it found that

       [t]he father has never hit or threatened to hit the mother directly.
       However, the father’s actions and behaviors meet both the legal
       definition of domestic violence and the social definition. The father’s
       arrest in November 2008 and instances of property damage did
       place the mother in reasonable fear. The father also engaged in a
       pattern of financial control, surveillance of the mother, and isolation
       of the family and motherJ10~



       8 Id. at 265.
       ~ CP at 530 (finding of fact 24).
       10   CP at 529 (finding of fact 15).




                                                  4
No. 77065-9-1/5


The trial court further found that Thomas’s testimony was not credible in a number

of respects, including his descriptions of Courtney’s mental illness and his claim

that Courtney was frequently drunk or under the influence around the children.

The trial court also found that Thomas’s description of the incident in which he

broke down the garage door “does not appear reasonable or likely.”11

       Thomas is self-represented in his appeal. Courtney is also self-represented

but elected not to file a responsive brief.

                                       DISCUSSION

       We review parenting plan decisions for manifest abuse of discretion.12 A

trial court abuses its discretion only if its “‘decision is manifestly unreasonable or

based on untenable grounds or untenable reasons.”13

       “We treat the trial court’s findings of fact as verities on appeal so long as

they are supported by substantial evidence.”14 Evidence is substantial when it is

sufficient to “persuade a fair-minded person of the truth of the matter asserted.”15

“So long as substantial evidence supports the finding, it does not matter that other

evidence may contradict it.”16 This court does not review the trial court’s credibility



       11   CP at 528 (finding of fact 2).
       12   In re Marriage of Black, 188 Wash. 2d 114, 127, 392 P.3d 1041 (2017).
       13kL (quoting In re Marriage of Chandola, 180 Wash. 2d 632, 642, 327 P.3d
644 (2014)).
      14 Id.

       15   Id.
       16   In re Marriage of Burrill, 113 Wash. App. 863, 868, 56 P.3d 993 (2002).




                                              5
No. 77065-9-1/6


determinations or weigh conflicting evidence.17 Unchallenged findings are verities

on appeal.18

       The law does not distinguish between litigants who choose to proceed pro

se and those who seek assistance of counsel.19 Both must comply with applicable

procedural rules.2° We generally will “not consider arguments that are

unsupported by pertinent authority, references to the record, or meaningful

analysis.”21 Further, the party presenting an issue for review has the burden of

providing an adequate record to establish the asserted error.22 The failure to

provide such a record may preclude our review.23

       Thomas fails to comply with most of these requirements. His brief has few

citations to authority, limited citation to the record, and little, if any, meaningful

analysis. He does not assign error to any factual findings relevant to his

argument. In addition, he arranged for only a partial verbatim report of



       17   Black, 188 Wash. 2d at 127.
       18   In re Marriage of Brewer, 137 Wash. 2d 756, 766, 976 P.2d 102 (1999).
       19 In re Marriage of Olson, 69 Wash. App. 621, 626, 850 P.2d 527 (1993)
(quoting Marriage of Wherley, 34 Wash. App. 344, 349, 661 P.2d 155 (1983)).
       20 Id.

       21 Cook v. Brateng, 158 Wash. App. 777, 794, 262 P.3d 1228 (2010) (citing
Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549
(1992); State v. Elliott, 114 Wash. 2d 6, 15, 785 P.2d 440 (1990); State v. Camarillo,
54Wn.App. 821, 829, 776 P.2d 176 (1989), affd, 115 Wash. 2d 60 (1990); RAP
10.3(a)).
       22 RAP 9.2(b); State v. Sisouvanh, 175 Wash. 2d 607, 619, 290 P.3d 942
(2012).
       23 Id.




                                             6
No. 77065-9-117


proceedings of the trial and failed to designate key exhibits such as the GAL’s

report to be included in the record.24 These deficiencies preclude our ability to

fairly and fully apply the standard of review. Because Thomas fails to meet his

burden on appeal, we must affirm.

       Even if we were able to somehow ignore these critical deficiencies, the

basic premise of Thomas’s appeal fails. Thomas contends that “[t]he court failed

to take a balanced approach to weighing the conflicting testimony about the

father’s demeanor and care for the children” and that the “[t]rial court findings

deemphasized all of [his] concerns about [Courtney’s] dependency problems and

mental health.”25 He points to the testimony of witness Dr. Christen Carson, who

was critical of the GAL investigation, and argues that the GAL report is biased and

incomplete.

       These arguments reflect a misunderstanding of the role of an appellate

court. We do not reweigh the evidence as the weight and credibility of evidence

are issues within the sole discretion of the trial court.26 The trial in this case

involved conflicting testimony of the parents, the GAL, and Dr. Carson.

Determining the credibility of the witnesses and the weight to assign to conflicting




       24 In addition, Thomas designated for transcription only his own attorney’s
cross-examination of the GAL. The record does not contain the GAL report or any
of the GAL’s testimony on direct examination. He provides only selected portions
of Courtney’s testimony.
       25 Appellant’s Br. at 1 9, 28.

       26   In re Marriage of Rich, 80 Wash. App. 252, 259, 907 P.2d 1234 (1996).




                                            7
No. 77065-9-1/8


testimony is for the trial judge, whose findings we review only to determine

whether they are supported by substantial evidence.

       Even if we overlooked this misunderstanding of our standard of review,

Thomas’s core arguments fail. Thomas argues that “[t]he trial court failed to

consider the best interest of the child” and “err[ed] in ordering a [p]arenting [p]lan

that removes the father’s ability to make decisions regarding parenting of the

child.”27 The trial court is authorized to limit a parent’s decision making and

residential schedule “if it is found that a parent has   .   .   .   a history of acts of

domestic violence.”28 The definition of “domestic violence” includes “the infliction

of fear of imminent physical harm, bodily injury or assault, between family or

household members.”29

       The trial court limited Thomas’s decision making because it found that he

“has a history of domestic violence.”30 It found that Thomas’s “arrest in November

2008 and instances of property damage did place the mother in reasonable fear.

The father also engaged in a pattern of financial control, surveillance of the

mother, and isolation of the family and mother.”31 Substantial evidence justifies

the domestic violence finding. Courtney testified “the police were called in 2008

   we were struggling and he went for the door and we both went down the


       27   Appellant’s Br. at 6, 7.
       28   RCW26.09.191(1), (2)(a).
       29   RCW26.50.010(3).
       30CPat518.
       31 CP at 529 (finding of fact 15).




                                            8
No. 77065-9-1/9


stairs.”32 The GAL testified that Thomas, in anger, punched holes in the wall and

broke down a door. The GAL described financial control including “put[ting] her on

an allowance. She didn’t have money. She had to borrow money from her parents

for basic things like gas, car maintenance, laundry.     .   .   .   [T}he bank statements I

reviewed supported that she was given very little money by her then husband to

live on each day.”33 Thomas points to his own testimony to undermine the

domestic violence finding, but “[s]o long as substantial evidence supports the

finding, it does not matter that other evidence may contradict it.”34 Thomas fails to

prove that the trial court abused its discretion when limiting his decision making

due to the domestic violence finding.

       In spite of its finding of domestic violence, the trial court declined to limit

Thomas’s residential time under RCW26.09.191, finding thatT.J. “suffered a

significant loss with the passing of his sister. He has a strong bond with both

parents and limiting the Father’s time with him with the unique circumstances of

this case would be detrimental to his best interests as identified by the GAL and

adopted by the undersigned.”35 Rather, the trial court weighed the factors in

RCW26.09.187(3)(a) to determine the best interests of the child and ordered that

T.J. live primarily with Courtney, spending every other weekend and Wednesdays

with Thomas. The trial court found that

      32   RP (Feb. 2, 2017) at 237.
      ~ RP (Jan. 30, 2017) at 65-66.
      ~ Burrill, 113 Wash. App. at 868.
      ~ CP at 519.



                                            9
No. 77065-9-1/10


       [t]he parenting plan entered in the separate order is in the best
       interests of TJ and encourages each parent to maintain a loving,
       stable, and nurturing relationship with the child     Each parent has
                                                                  .   .   .   .


       historically met the child’s needs and has the future ability to do so
       with the ordered interventions and/or support. The records submitted
       and considering the testimony understanding that the circumstances
       of Maria’s hospitalizations placed these parents in a difficult situation
       to meet her needs as well as TJ’s and even discounting this
       timeframe as not representative of regular parenting, but crisis
       parenting the mother has historically taken greater responsibility for
                    —


       performing the parenting functions relating to the daily needs of the
       child [36]

The court’s finding that Courtney has historically taken greater responsibility for

T.J. is supported by substantial evidence. Courtney explained that if she had the

majority of residential time, she “would be able to continue what I have been doing

for my son[] the majority of his life   .   .   .   as the primary parent.”37 When discussing

her struggles with mental illness in 2008, Courtney said that Thomas “still didn’t

adjust his work schedule at all. I was still home with the kids all day and all

night.”38 Thomas argues that the trial court abused its discretion when

“discounting” the time of Maria’s hospitalizations as not representative of regular

parenting. But the trial court explained that this was a period of crisis parenting. It

was not manifestly unreasonable for the court to conclude that the period of crisis

parenting was not reflective of the parents’ past and potential for future parenting

functions.




       36   CP at 530 (finding of fact 25).
       ~ RP (Feb. 1, 2017) at 154-55.
       38 Id. at 180.



                                                     10
No. 77065-9-Ill 1


       The procedural deficiencies in Thomas’s appeal preclude our review.

Further, Thomas applies the wrong standard of review, asking that we reweigh the

evidence. And even if we did entertain the merits of Thomas’s appeal, we would

find that the parenting plan restrictions and residential schedule were not an abuse

of discretion.

       We affirm.




WE CONCUR:




                                         11